Citation Nr: 1736275	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-30 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a hearing loss disability in the left ear.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1973 to March 1976.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran currently resides within the jurisdiction of the RO in Oakland, California, and it is from here that the appeal arises.    

The Veteran appeared at a Travel Board hearing in April 2017.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran was examined by VA in 2009, the opinion associated with the claims file is inadequate to resolve the issue on appeal.  Specifically, the examining audiologist did not review the claims file, to include the service treatment records, and also did not provide a rationale with respect to the conclusion that service as a truck driver in the Army did not cause a current left ear hearing loss disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, a remedial examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA audiology examination to determine the current level of severity and etiology of his left ear hearing loss disability.  The examiner must respond to the following: was the Veteran's left ear hearing loss disability caused by active service, to include exposure to loud noises while driving a five-ton truck?  

*The examiner is advised that the Veteran's military occupational specialty (MOS) was that of truck driver, and his reports of his left ear being proximate to the exhaust pipe of the diesel engine while in the truck's cab is considered to be credible and consistent with the circumstances of service.  

*The Veteran did not have documented hearing loss disability in service; however, with respect to the left ear, there was an increase in severity of hearing depreciation at the 500 Hz level between service entry and service separation.  A concomitant increase in the right ear, which was not as directly proximate to the exhaust pipe given its position on the driver's side of the truck, was not documented.  

*The Veteran's 2009 VA audiology examination determined that there was hearing loss disability in the left ear, with normal hearing in the right.  The examiner must specifically describe the potential impact of left ear noise trauma in the onset of this pathology.  

*The Veteran is competent to report a loss of left ear hearing acuity, and his statements as to noting difficulties hearing in the years proximate to service discharge should be properly considered.  

*The examiner should note the Veteran's report of visiting a physician with complaints of hearing difficulties in the left ear in approximately 1977 (even though records from this consultation or absent), and should consider the Veteran's report of being told of some linkage between left ear hearing acuity problems and in-service noise exposure.  

*The examiner must provide a comprehensive explanation for all conclusions reached in the narrative portion of the examination report.  That a hearing loss disability was not demonstrated in the service treatment records is not, in itself, a sufficient basis on which to rest a medical opinion.  Further, the lack of contemporaneous documentation of hearing loss disability in the years following service to approximately 2009 is not, in itself, a sufficient reasoning for the positing of a negative opinion.  

*The Veteran's credible reports of noise exposure, his lay complaints of hearing acuity depreciation, and the notation in the service treatment records of some degree of hearing acuity decrease in the left ear (however minimal in nature) must be specifically addressed in the examiner's conclusion.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




